                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


    UNITED STATES OF AMERICA,                             Case No. 4:18-cr-00346-DCN

          Plaintiff,                                      MEMORANDUM DECISION AND
                                                          ORDER
           v.

    DAVID HANSEN,

          Defendant.


                                        I. INTRODUCTION

        Pending before the Court is David Hansen’s Motion for a Protective Order (Dkts.

101, 103)1 and Motion to Seal Filings in Support of Motion for Protective Order (Dkt. 102).

Having reviewed the record and briefs, the Court finds that the facts and legal arguments

are adequately presented. Accordingly, in the interest of avoiding further delay, and

because the Court finds that the decisional process would not be significantly aided by oral

argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc. Civ.

R. 7.1(d)(1)(B).

        For the reasons set forth below, the Court DENIES Hansen’s Motion.

                                        II. BACKGROUND

        Yellowstone Partners, LLC, (“Yellowstone”) is an investment advisory firm located

1
  Hansen filed his motion in two parts. The Government can view the first part (Dkt. 101), but Hansen filed
the second part of his motion ex parte (Dkt. 103).


MEMORANDUM DECISION AND ORDER – 1
in Idaho Falls, Idaho. David Hansen was the owner and Chief Executive Officer of

Yellowstone. The Government has charged Hansen with multiple counts of wire fraud and

tax violations. Broadly speaking, the Government alleges that Hansen targeted certain

Yellowstone clients in a vast overbilling scheme.

        To protect any privileged documents in discovery, the Government used a taint

review process. The Court thoroughly explained this process in a previous order (Dkt. 49)

and incorporates that explanation by reference here. To summarize, tens of thousands of

electronic documents were reviewed for privileged information in steps by a filter team, an

AUSA, and Hansen’s counsel. After the taint review process, roughly 4,668 documents

were provided to the prosecution as “non-privileged.”

        Beginning in February 2017, the Government conducted key word searches of the

“non-privileged” ESI. Among other things, these searches revealed allegedly fraudulent

billing spreadsheets. Approximately fifteen (15) of these spreadsheets (the “Spreadsheets”)

were stored on Hansen’s desktop computer in a folder labeled “Attorney Client workfile,”2

as well as in other locations. At the time, however, the electronic location of the “non-

privileged” ESI—including the Spreadsheets—was unknown to both the prosecution team

and defense counsel. In other words, the prosecution team could view the Spreadsheets

themselves, but did not know if they came from the “Attorney Client workfile” folder or

some other folder. All the prosecution team knew was that the Spreadsheets came from




2
  Hansen states he intended to discuss the contents of this folder with an attorney, but never alleges that he
transmitted this folder to or discussed this folder with his attorney.


MEMORANDUM DECISION AND ORDER – 2
Hansen’s computer.3

        In August 2019—after multiple requests from Hansen—the Government prepared

a list of native file paths for the documents seized from its search. It was at this time that

both the prosecution and Hansen’s counsel realized these fifteen spreadsheets had been

stored in the “Attorney Client workfile” folder. The Government responded by filing a

Notice of Intent to Continue Search of Electronically Stored Information. Dkt. 88. Based

on the nature of the Spreadsheets and the folder Hansen stored them in, the Government

believes Hansen is hiding other inculpatory evidence in his “Attorney Client workfile”

folder and wants to search the 250 documents stored in that folder.

        Hansen responded quite differently. He contends that the Government

impermissibly reviewed the documents contained in the “Attorney Client workfile” folder,

which constitutes a breach of the attorney-client privilege. Based upon this belief, Hansen

now seeks to prevent the Government from searching the contents of the “Attorney Client

workfile” folder.

                                    III. LEGAL STANDARD

        Rule 16(d)(1) “Protective and Modifying Orders” provides that “[a]t any time the

court may, for good cause, deny, restrict, or defer discovery or inspection, or grant other

appropriate relief.” Fed. R. Crim. P. 16(d)(1). The “language of Rule 16(d)(1) . . . appears

to focus on enforcing the mandatory disclosure provisions of Rule 16 itself.” U.S. v. Grace,



3
 Hansen alleges there is an additional document taken from a folder labeled “Attorney file – Work Product”
that was located on Yellowstone’s server. As the Government has indicated it is not pursuing a search of
that particular folder, but only the “Attorney Client workfile” folder, the Court will refer to only the
Spreadsheets located on Hansen’s computer.


MEMORANDUM DECISION AND ORDER – 3
526 F.3d 499, 511 (9th Cir. 2008).

       “Because it impedes full and free discovery of the truth, the attorney-client privilege

is strictly construed.” United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009). The

burden lies with the party claiming the privilege to prove the existence of the privilege. Id.

Generally speaking, a client cannot transform an otherwise unprivileged document into a

privileged document simply by transferring it to his attorney. See Fisher v. United States,

425 U.S. 391, 403–04 (1976).

                                      IV. ANALYSIS

   A. Protective Order

       To begin, the Court notes the odd position it finds itself in. Hansen filed the instant

motion in two separate parts. The first part includes the factual background and the

argument that the Court should prevent the Government from searching Hansen’s

“Attorney Client workfile” folder because it violates the attorney-client privilege. Dkt. 101.

This part of the motion is available for the Government to review. However, Hansen’s

reasons for how and why the Government’s search would violate the attorney client

privilege are contained in the second part of his motion, which was filed ex parte. Dkt. 103.

       The Court appreciates Hansen’s desire to maintain his attorney-client privilege, but

this presents a sticky situation. Initially, as with any ex parte filing, the opposing side—in

this case, the Government—is somewhat at a disadvantage; it knows that Hansen is

attempting to invoke the attorney-client privilege, but it does not know the claimed basis

for that privilege. This obviously limits the Government and forces it to defend a very

broad, general claim. Further, the Court is likewise limited in how it can explain its decision


MEMORANDUM DECISION AND ORDER – 4
regarding this motion. There is simply no possible way the Court can provide explanation

or analysis without revealing the information that Hansen seeks to protect.

       With these limitations in mind, the Court’s decision today resolves these concerns—

at least for the time being. After thoroughly reviewing both portions of Hansen’s motion

and his supporting authority, the Court finds Hansen’s arguments that the documents

contained in the “Attorney Client workfile” folder should enjoy protection under the

attorney-client privilege unpersuasive and inapplicable in this case. For now, as explained

above, it is sufficient to state there is no attorney-client privilege without further

explanation.

       In this decision, it is important to note the distinction between the substance of the

claim in Hansen’s ex parte portion and the nature of the ex parte designation itself. Based

on its finding that there is no attorney-client privilege preventing the Government from

searching the “Attorney Client workfolder,” the Court is able to—and does, for that

matter—rule on the former without directly addressing the latter. Put differently, the Court

finds there is no attorney-client privilege—which addresses the substance of Hansen’s ex

parte portion. However, at this juncture the Court is not comfortable with disclosing

Hansen’s ex parte arguments because doing so might be unfairly prejudicial for reasons

other than the attorney-client privilege. Further, this decision does not prejudice the

Government because the Court has ruled in its favor, i.e. the Court is not preventing the

Government form searching the “Attorney Client workfile” folder. As such, despite there

being no attorney-client privilege, the Court GRANTS Hansen’s Motion to Seal Filings in




MEMORANDUM DECISION AND ORDER – 5
Support of Motion for Protective Order at this time. 4

        As there is no applicable attorney-client privilege, Hansen has not convinced the

Court there is anything preventing the Government from searching the contents of

Hansen’s “Attorney Client workfile” folder. Thus, the Government may search Hansen’s

“Attorney Client workfile” folder. In doing so, the Government must adhere to the taint

review process it previously utilized to protect any documents that may be privileged.

      B. Order in Limine

        Hansen also asks the Court to issue an order in limine preventing the Government

from disclosing to the jury the fact that the Spreadsheets were located in a folder labeled

“Attorney Client workfile.” The Government disagrees, noting that this is circumstantial

evidence of Hansen’s intent to defraud, but urges that a motion for a protective order is not

the proper vehicle to address this concern.

        The Court agrees with the Government. The decision to prevent or allow the

Government to present this evidence at trial is a substantial one. Were the Court to make

that decision at this time, without adequate briefing, it would run the risk of making an

erroneous decision. If Hansen feels the Court should exclude this evidence at trial, he

should make the necessary motion in limine so that the issue can be properly briefed.

///
///
///


4
  The Court recognizes that the issue of Hansen’s ex parte filing may arise again. Because different
circumstances naturally warrant a different analysis, either Hansen or the Government may again raise the
appropriateness of this ex parte designation in a future motion.


MEMORANDUM DECISION AND ORDER – 6
                                    V. ORDER

THE COURT HEREBY ORDERS:

  1. Hansen’s Motion for a Protective Order (Dkt. 101, 103) is DENIED.

  2. Hansen’s Motion to Seal Filing in Support of Motion for Protective Order (Dkt.

     102) is GRANTED.


                                             DATED: November 18, 2019


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 7
